DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Amendment to U.S. Patent application 16/793,524 filed on 9/13/2021.  Claims 1-15 are pending in the case.  Claims 1, 9 and 11-12 have been amended. Claims 13-15 have been added. Claims 1, 11, and 12 are independent claims.
This office action is Final.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  Regarding claim 1, lines 8-9, and line 12, both phrases includes “an agreement by the user”, however, the latter may be a typo of “the agreement by the user”. Regarding claim 12, line 5 recites “a required user interaction”, and in line 7 recites another “a user interaction”. It might be a typo of either “the user interaction” or “another user interaction”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 computer implemented intelligent document system” does not contain at least one structural recitations. Regarding independent claim 11, a computer implemented intelligent document system comprising “an intelligent document”, “an artificial intelligence interpreter”, and “an AI assisted user interface”, however, there is no limitation on the claim to support this system is a machine, one of patentable subject matter. See established judicial decision for a computer program per se, Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Bui et al. (US Patent Application Publication US 20180239959 A1), referred to as Bui herein.
Brennan et al. (US Patent Application Publication US 20150088888 A1), referred to as Brennan herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bui in view of Brennan.
Regarding independent claim 1, Bui discloses “A method for document processing: 
maintaining a storage or one of more augmented documents (132A-Z), each augmented document having a renderable document content (134A-Z) and having metadata (136A-Z) (Bui, at ¶¶ [0282]-[0283], teaches a document and storing metadata such as names of users in the document.); and 
providing a document interface (140) to a user, the document interface providing (1) a display for presenting the renderable documents (id. at ¶ [0129], teaches a web page rendered on user devices.), and (2) a natural language interface for accepting input from the user (id. at ¶ [0189], the executives or board members could be capable of viewing the uploaded documents, commenting on the uploaded documents in a provided chatroom, and the comments entered in the chatroom are natural language as described at ¶ [0191].) and in return presenting information from the renderable documents on the display (id. at ¶ [0418], the system present  , and (3) an agreement function for soliciting and recording an agreement by the user based on the content of a document (id. at ¶¶ [0164]-[0165], the system assign a task to a particular user role and store a fully executed document include signatures from executives, the assignments of user roles to specific tasks includes an electronic graph, and upon completion of a prior task, the system assign a subsequent task to a particular user role, the tasks associates with particular conditions that must be satisfied before a task is to be completed, such as uploading documents, confirming terms etc.); … accepts the input from the user and uses the metadata from the augmented documents (id. at ¶ [0150], inputting a user name and leads to cause assignment of users to particular user roles according to assignment information, determine constraints on user actions for enforcement based on a present task, and determine assignments of tasks to particular users or particular user roles.) to determine information related to an agreement by the user in response to a query from the user for presenting on the display to the user (id. at ¶ [0177], discloses a task includes the distribution to various parties for signing and the collection of signatures, and the task assigned to the user according to a request from the user's web browser following a link in an email as described at ¶ [0153].)” However, Bui does not explicitly teach “wherein the document interface implements at least one of a question answerer and an intelligent search function … .”
Brennan is in the same field of a data processing system for generating section metadata for an electronic document (Brennan, at ¶ [0006]) that input question to a id. at ¶¶ [0051]-[0052]), and content creators or automated tools generate metadata for providing information useable by the QA system to identify these question and answer attributes of the content (id. at ¶ [0048]), and presenting a final answer and confidence score, or final set of candidate answers and confidence scores to the submitter of the original input question as described at ¶ [0073].
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Bui’s method for document processing with the document interface implements a question answerer that accepts input from the user and uses the metadata from the documents to determine information usable by the question answerer as taught by Brennan because quality of the results generated by the electronic document processing system is also limited by the amount and quality of the information provided in this metadata (Brennan, at ¶ [0005]).
Regarding claim 2, Bui teaches all the limitation of independent claim 1. Bui further teaches “wherein the document interface further implements a signing function for recording a signature in association with an augmented document, and transmitting the signature to a document source associated with the augmented document (Bui, at ¶ [0332], the system may maintain signatures and/or signed documents in a holding area or secure storage area to be released to counter parties on demand.).”
Regarding claim 3, Bui teaches all the limitation of independent claim 1. However, Bui does not explicitly teach “wherein the document interface implements a question answerer that processes a natural language question from the user, locates one or more portions of the renderable documents as containing an answer to the question, and presents information in those portions to the user in the display.”
Brennan is in the same field of a data processing system for generating section metadata for an electronic document (Brennan, at ¶ [0006]) that teaches Watson™ system is an application of advanced natural language processing, information retrieval, knowledge representation and reasoning, and machine learning technologies to the field of open domain question answering (id. at ¶ [0003]), and further teaches as a result of groupings or clusters of concepts being identified within the portion of content, which can likewise be helpful in assisting with textual content processing, such as by a text search system, QA system, or other information extraction system, and further teaches these groupings or clusters of concepts within the textual content is recognized using an existing knowledge base and labels is assigned to the various resulting sections of text in the output metadata for the portion of content, e.g., a document or the like (id. at ¶ [0024]), and presents a final answer to the user (id. at ¶ [0073]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Bui’s method for document processing with the document interface implements a question answerer that processes a natural language question from the user and locates portions of the documents as containing an answer to the question, and present information to the user as taught by Brennan because with the increased usage of computing networks, such as the Internet, humans are currently inundated and overwhelmed with the amount of information available to them from 
Regarding claim 4, Bui teaches all the limitation of independent claim 1. However, Bui does not explicitly teach “wherein the document interface implements a question answerer that processes a natural language question from the user, and combines information from multiple of the augmented documents to form an answer to the question and presents the answer to the user in the display.”
Brennan is in the same field of a data processing system for generating section metadata for an electronic document (Brennan, at ¶ [0006]) that questions may be formed using natural language (id. at ¶ [0052]) and teaches processing of portions of content comprising text, such as documents, web pages, portions of documents, passages, or the like, by a Question and Answer (QA) system utilizing annotated documents in a corpus of information to generate candidate answers for an input question (id. at ¶ [0044]), and presents a final answer to the user (id. at ¶ [0073]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Bui’s method for document processing with the document interface implements a question answerer that processes a natural language question from the user and combines information from multiple documents to form an answer to the question and presents answers to the user as taught by Brennan because with the increased usage of computing networks, such as the Internet, humans are currently inundated and overwhelmed with the amount of information available to them from various structured and unstructured sources, however, information gaps abound 
Regarding claim 5, Bui teaches all the limitation of independent claim 1. Bui further teaches “further comprising: accepting at least some of the augmented documents from corresponding document sources (Bui, at ¶ [0028], teaches the user interface may allow the limited users to retrieve forms and documents they are requested to sign.).”
Regarding claim 6, Bui teaches all the limitation of independent claim 1. Bui further teaches “further comprising: accepting at least some of the renderable documents from corresponding document sources (Bui, at ¶ [0028], teaches the user interface may allow the limited users to retrieve forms and documents they are requested to sign.); and processing the at least some of the renderable documents to form the corresponding metadata (id. at ¶ [0163], teaches the goal optimization system analyze and/or parse documents received from users, and can present summary information describing the documents.).”
Regarding claim 7, Bui teaches all the limitation of independent claim 1. Bui further teaches “wherein the processing of the documents includes at least one named entity recognition and question generation based on the documents (Bui, at ¶ [0276], teaches recognizing a given entity is a natural person, and generate questions by dynamically hiding follow-up questions that may not be necessary or the answer to which can be logically inferred from existing questions.).”
Regarding claim 8, Bui teaches all the limitation of independent claim 1. Bui further teaches “wherein the metadata for at least some augmented documents includes a data structure encoding information represented in the renderable document (Bui, at ¶ [0276], teaches section title as shown in title column may be shown as a heading in a user interface presenting the questions associated with the given section to a user.)..”
Regarding claim 9, Bui teaches all the limitation of independent claim 1 and its dependent claim 8. Bui further teaches “wherein the data structure comprises an association of at least one natural language sequence associate with the information represented in the document (Examiner notes that there is no clear definition of the “natural language sequence” in the specification. Therefore, the examiner interprets the terminology as summary information describing the document. Bui, at ¶ [0163], teaches analyze and/or parse documents received from users, and can present summary information describing the documents. Bui further teaches the system can identify terms in a contract (e.g., negotiated terms, for instance as described below with respect to FIGS. 8 and 9A-9H), and present summary information to the user indicating values of the terms.).”
Regarding claim 10, Bui teaches all the limitation of independent claim 1. Bui further teaches “wherein the document interface provides an interface for the user to access to external information sources, and identifies relevant information sources to displayed document (Bui, at ¶¶ [0035]-[0036], by reference to the graph data structure and at least one path associated with the task and the user role, a next task for the user; and providing an indication of the next task to the user, the indication of the next task is provided via an interactive user interface. Further, at ¶ [0125], Bui teaches a graph may describe relationships between nodes, such as edges connecting 
Regarding claim 13, Bui teaches all the limitation of independent claim 1. However, Bui further teaches “wherein the natural language interface is for searching for information in multiple of the augmented documents (Bui, at ¶ [0302] and at FIG. 22A, multiple documents are presented to a possible signer, after determining whether the completion criteria has been met by calculating a total weight or approval rating for a signers, and the document completion criteria is determined from parsing of terms within the given document as described at ¶ [0301].)” Examiner notes that the term “a question input” is not found in the specification. However, Bui does not explicitly teach “in response to a question input from the user.”
Brennan is in the same field of a data processing system for generating section metadata for an electronic document (Brennan, at ¶ [0006]) that a question and answer (QA) mechanisms operate by accessing information from a corpus of data includes a search that delivers a collection of document links in response to a query against a collection of unstructured data (text, markup language, etc.) (id. at ¶ [0042]) after the question and answer system users input questions to the QA system as described (id. at ¶ [0052]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Bui’s method for document processing with 
Regarding claim 14, Bui teaches all the limitation of independent claim 1. Bui further teaches “further comprising receiving the metadata for a renderable document, said metadata including a structured representation of sematic information in the renderable document for use by the document interface (Examiner notes that a structured representation of semantic information is not found in the specification, but it could be interpreted as any structural element of a document, semantic representation of the document or parse trees as described at page 8-9 of original specification. Bui teaches at ¶¶ [0280]-[0283], for each document in the set of documents, text and metadata, such as author, date, and other associated parameters are extracted, then the text and visual structure of the document is analyzed, determine various items of information associated with the document including name of the signer in the metadata and one or more signature fields.).” However, Bui does not explicitly teach “in response to a natural language question input by the user”
Brennan is in the same field of a data processing system for generating section metadata for an electronic document (Brennan, at ¶ [0006]) that a question and answer (QA) mechanisms operate by accessing information from a corpus of data includes a search that delivers a collection of document links in response to a query against a collection of unstructured data (text, markup language, etc.) (id. at ¶ [0042]) after the id. at ¶¶ [0022] and [0052]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Bui’s method for document processing with searching for information in response to a question input from the user as taught by Brennan because metadata is often associated with the electronic documents, quality of the results generated by the electronic document processing system is also limited by the amount and quality of the information provided in this metadata (Brennan, at ¶ [0005]).
Regarding claim 15, Bui teaches all the limitation of independent claim 1. Bui further teaches “further comprising generating metadata for a renderable document for use in responding to a user's natural language input via the document interface (Examiner notes that “for use in responding to a user’s natural language input via the document interface” is written as intended use. Bui teaches parsing a document in a machine-readable format (e.g., OpenDocument) to extract the text contained within the document and determine various items of information associated with the document (Bui, at ¶ [0281]), in responding to an email sender’s textual description of the task (e.g., ‘attached is the [name] document—please execute’) as described at ¶ [0156].), the generating of the metadata including one or more of (a) recording of locations of named entities in said document (id. at ¶¶ [0282]-[0283], more potential signers may be determined from the document by parsing names included in the document, such as on signature fields and/or else wherein, and the system determine that there is a signature field for a person to sign in the capacity of , (b) expansion of structured data in said document into searchable form such as equivalent text, (c) preprocessing of lexical items in said document, and (d) parsing said document to form syntactic or semantic structure.”

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brennan in view of Bui.
Regarding independent claim 11, Brennan discloses “A computer implemented intelligent document system comprising: 
…
and an artificial intelligence (AI) interpreter comprising a natural language processing service (Brennan, at ¶ [0003], an application of advanced natural language processing), configured to process natural language queries (id. at ¶ [0052], teaches a QA system input questions, and the questions is formed using natural language) Examiner notes that the definition of “an interaction layer” is not well defined in the specification. Examiner interprets “an interaction layer” as any data structure, script or instruction within the document. Brennan, at ¶ [0074], teaches structural and conceptual annotations, which is equivalent to the interaction layer, for the documents assist in generating candidate answers to the input question by providing additional information that may be used to identify the association of sections of text in the documents with section headings, and ;
an Al assisted user interface configured to navigate the intelligent document (id. at ¶ [0077], teaches structural annotations are automatically or manually entered into a document, such as inserting structure annotations into the coding of document when the user uses certain keystrokes in the creation of the document, or mark-up languages or tools for generating web pages often insert tags and other structural metadata for denoting structural aspects of a document.) and provide document related responses from the interaction layer in response to receiving the natural language queries (id. at ¶¶ [0073]-[0074], after generating candidate answers to the input question by providing additional information that may be used to identify the association of sections of text in the documents using the annotations, a final answer and confidence score is generated and output to the submitter of the original input question.).”
However, Brennan does not explicitly teach “an intelligent document comprising a required user interaction based on document text within the intelligent document … and identify document related responses related to the required user interaction utilizing an interaction layer within the intelligent document”. Examiner notes that “intelligent” or “AI” does not have specific meaning or any added meaning to the described action or function in the claim language. Further, original specification does not disclose any algorithm or specific method of making the inventive concept makes intelligent. Furthermore, the description “This AI means 
Bui is in the same field of systems and methods for processing a document package (Bui, at Abstract) that teaches the system indicate to the user that a particular user role (e.g., counsel) is required to perform an action, or to complete a task, and the user can interact with the system to specify one or more of (1) a name of a person who can function as the particular user role (e.g., an attorney), (2) contact information (e.g., email address), and so on, and Bui further teaches the system can indicate to the user that a particular user role (e.g., counsel) is required to perform an action, or to complete a task (Bui, at ¶ [0159]), detailed description of how to perform responses related to the required user interaction is described at ¶¶ [0166]-[0168] and depicted at FIG. 2C.
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Brennan’s intelligent document system with an intelligent document comprising require a user some interaction based on document text within the intelligent document as taught by Bui because the number of signatories and other interested parties to any given document may make the processes involved in handling the document complex, tedious and error-prone, so access and utilize one or more graphs that enable users of disparate roles to perform goals through constraints on actions each user can perform (Bui, at ¶¶ [0005] and [0007]). 
Regarding independent claim 12, Brennan discloses “A method of operating an intelligent document system (Examiner notes that “an intelligent document” is not clearly defined in the specification, therefore, the examiner interprets the intelligent document as an application presenting a user interface.), the method comprising: 
operating an artificial intelligence (AI) interpreter comprising a natural language processing service configured to process natural language queries (Brennan, at ¶ [0003], teaches an application of advanced natural language processing and further teaches a QA system input questions, and the questions is formed using natural language as described at ¶ [0052].))
; and 
communicating a document related response through the Al user interface based in part on previous operations of the Al interpreter with the interaction layer (id. at ¶¶ [0073]-[0074], after generating candidate answers to the input question by providing additional information that may be used to identify the association of sections of text in the documents using the annotations, a final answer and confidence score is generated and output to the submitter of the original input question, and the identification of conceptual annotations within the content of the document itself using previously defined knowledge resources as described at ¶ [0076].).” Examiner notes that the definition of “an interaction layer” is not well defined in the specification. Examiner interprets “an interaction layer” as any data structure, script or instruction within the document. Brennan further teaches at ¶ [0074], structural and conceptual annotations, which is equivalent to the interaction layer, for the documents assist in generating candidate answers to the input question by providing additional information that may be used to identify the association of sections of text in the documents with section headings, and further as described at ¶ [0077], the structural annotations already exist within a document. Also Brennan teaches ¶ [0077], the user manually entering paragraph breaks, text followed by a colon, or other types of annotations that and identify document related responses related to a required user interaction of a document utilizing an interaction layer within the intelligent document; … receiving a user interaction through an Al assisted user interface associated with the intelligent document”
Bui is in the same field of systems and methods for processing a document package (Bui, at Abstract) that teaches the system indicate to the user that a particular user role (e.g., counsel) is required to perform an action, or to complete a task, and the user can interact with the system to specify one or more of (1) a name of a person who can function as the particular user role (e.g., an attorney), (2) contact information (e.g., email address), and so on, and Bui further teaches the system can indicate to the user that a particular user role (e.g., counsel) is required to perform an action, or to complete a task (Bui, at ¶ [0159]), detailed description of how to perform responses related to the required user interaction is described at ¶¶ [0166]-[0168] and depicted at FIG. 2C.
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Brennan’s intelligent document system with an intelligent document comprising require a user some interaction based on document text within the intelligent document as taught by Bui because the number of signatories and other interested parties to any given document may make the processes involved in handling the document complex, tedious and error-prone, so access and utilize one or 

Response to Arguments/Remarks
Applicants’ amendments to the claims 11 and 12 have been fully considered and are persuasive.  The claim objections are respectfully withdrawn.
Applicants’ amendments to claim 11 has been fully considered, however, simply amending with “a computer implemented” does not mean the system comprises a computer or a machine. Therefore, the computer implemented intelligent document system is still software per se. Examiner maintains previous rejection.
Applicants’ 35 U.S.C. § 103 arguments have been fully considered but they are not persuasive.  Applicants argue that “Although generally Brennan may describe a document analysis approach to produce metadata that may be useful in an automated question answering system, there is no suggestion that the signature/agreement function of Bui be linked to the ability to answer questions about or search for information related to that signature/agreement. Indeed, Brennan focuses on a different aspect of question answering, primarily related to identifying sections of a document that may be queries on that may relate to a single concept. Therefore, Brennan fails to disclose or suggest that the recited metadata from the augmented documents be in any way used to determine information related to an agreement by the user.” (Remarks, pages 5-6). Examiner respectfully disagrees. Bui teaches most of the current broadly claimed subject matter including accepts the input from the user and uses the metadata from the augmented documents to determine information as rejection states above, and . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249. The examiner can normally be reached Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144